NUMBER 13-02-308-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI





IN THE INTEREST OF R.C.H. AND A.R.H., CHILDREN




On appeal from the 343rd District Court
of San Patricio County, Texas.




O P I N I O N


Before Justices Dorsey, Rodriguez, and Castillo

Opinion Per Curiam


Appellant, ANGIE M. HERRERA, perfected an appeal from a judgment entered by the 343rd District Court of San Patricio County,
Texas, in cause number S-00-5612FL-C.  No clerk's record has been filed due to appellant's failure to pay or make arrangements to
pay the clerk's fee for preparing the clerk's record.  
If the trial court clerk fails to file the clerk's record because the appellant failed to pay or make arrangements to pay the clerk's fee
for preparing the clerk's record, the appellate court may dismiss the appeal for want of prosecution unless the appellant was
entitled to proceed without payment of costs.  Tex. R. App. P. 37.3(b).
On September 4, 2002, notice was given to all parties that this appeal was subject to dismissal pursuant to Tex. R. App. P.
37.3(b).  Appellant was given ten days to explain why the cause should not be dismissed.  To date, no response has been received
from appellant. 
The Court, having examined and fully considered the documents on file, appellant's failure to pay or make arrangements to pay the
clerk's fee for preparing the clerk's record,  this Court's notice, and appellant's failure to respond, is of the opinion that the appeal
should be dismissed for want of prosecution. The appeal is hereby DISMISSED FOR WANT OF PROSECUTION.
PER CURIAM

Do not publish.
Tex. R. App. P. 47.3.
Opinion delivered and filed
this the 3rd day of October, 2002.